        Case 2:20-cv-03787-JDW Document 1-3 Filed 08/04/20 Page 1 of 2




Melvin Johnakin


TOM WOLF, in his official capacity as Governor of
Pennsylvania, et al.                                                  2:20-CV-03787




                                                                                      X


 08/04/2020                     Michael T. van der Veen   Plaintiff


 215-546-1000                  215-546-8529                mtv@mtvlaw.com
Case 2:20-cv-03787-JDW Document 1-3 Filed 08/04/20 Page 2 of 2
